994 F.2d 843
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nicholas Steven SMITH, Appellant,v.Gerald HIGGINS;  Vernon Heath; John Ellsworth, Appellees.
No. 92-3459.
United States Court of Appeals,Eighth Circuit.
Submitted:  June 2, 1993.Filed:  June 8, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Nicholas S. Smith, formerly a Missouri inmate, appeals the district court's1 order granting defendants' motion to dismiss his 42 U.S.C. § 1983 action.


2
Smith alleged defendants violated his rights when they denied him a transfer from a minimum to a medium security unit, and when they assigned him to the same hall as an HIV-positive inmate.  Citing  Meachum v. Fano, 427 U.S. 215, 225 (1976),  Rhodes v. Chapman, 452 U.S. 337 (1981), and  Glick v. Henderson, 855 F.2d 536 (8th Cir. 1988), the district court concluded Smith failed to state a claim and dismissed the action.  For the reasons given by the district court, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, Senior United States District Judge for the Western District of Missouri